 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JIMMY McMILLIAN,                                     Case No. 2:18-CV-1965-MCE-DMC-P
12
                                            Plaintiff, ORDER
13
                    v.
14

15   JUDY SUBOSA, et al.,
16                                      Defendants.
17

18         The Court has considered the parties’ stipulation for a 45-day extension of time for

19   Defendants to respond to Plaintiff’s complaint. The stipulation and extension of time are

20   approved. Defendants shall have an additional 45 days from January 3, 2020, to file their

21   responsive pleading, which is now due on February 18, 2020.

22         IT IS SO ORDERED.

23

24   Dated: January 2, 2020
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
                                                               [Proposed] Order (2:18-CV-1965-MCE-DMC-P)
